OPINION ON MOTION FOR STAY OF MANDATE
PER CURIAM.
The appellant has filed a motion to stay the issuance of our mandate pending disposition of his application for certiorari in the Supreme Court. In his motion the appellant contends that he is entitled to deduct the temporary alimony payments he made pending appeal from the amount of lump sum alimony he was originally ordered to pay the appellee now that the lump sum alimony award has been affirmed. He further asserts that our issuance of mandate will preclude him from receiving meaningful review of that issue in the Supreme Court. Although in this appeal the husband challenged the authority of the trial court to award the temporary alimony, and by our affirmance we have obviously rejected such contention, 405 So.2d 732, we are of the view that the issue as to whether the husband would be entitled to credit has not yet been resolved by an appropriate order of the trial court. The motion for stay of mandate is denied.
DOWNEY, ANSTEAD and HURLEY, JJ., concur.